DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. The applicant argues that the newly amended claim 5, fails to overcome the 101 rejection of being a metal process requiring no more than generic computer components such as a display and processor. See the 101 rejection below.
Applicant’s arguments, see page 5, filed05/15/2022, with respect to the rejection(s) of claim(s) 5-7 and 10 under 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 and 10 are rejected under 35 U.S.C. 101 because claim 5 recites an electrocardiogram analyzing apparatus connected to electrodes configured to be attached to a patient, the electrocardiogram apparatus comprising: a measurement section connected to the electrodes, the measurement section measuring an electrocardiogram voltage of the patient; an amplifier that forms an electrocardiogram waveform by amplifying the electrocardiogram voltage of the electrodes; a storage that stores the electrocardiogram waveform. The measurement section appears to simply be an ECG, which is a commonly used and generic medical device that is connected to the physical electrodes to read and measure the sensed signals, wherein amplifying a voltage, is a common process done by an amplifier that is a component of a generic ECG device but can also be done by simply multiplying a recorded voltage of a signal recorded by an electrocardiogram, and storing electrocardiogram waveforms, can be done by recording waveforms and printing them out and placing them in a physical file. Then, extracting a plurality of subsets of the electrocardiogram waveforms of as a plurality of analysis candidate segments from a the electrocardiogram waveform in the storage and analyzes the extracted plurality of analysis candidate segments, which a medical professional can do by looking at a printed or displayed recording of the waveform and reviewing segments that are indicative of a cardiac event or other condition and storing those extracted segments in a file, and displaying the extracted plurality of analysis candidate segments on one screen, wherein the extracted the plurality of analysis candidate segments include both an overlap area and a non-overlap area between each other by changing a readout position of the electrocardiogram waveform from the storage waveforms when a length of the electrocardiogram waveform stored in the storage is shorter than a predetermined length, and wherein the changing a readout position of the electrocardiogram waveform includes changing a readout position of the electrocardiogram waveform so that parts of the plurality of analysis candidate segments overlap by an equal length. This can be done by a medical professional who reviews the recorded waveforms and determines that the recorded signals are not long enough to provide the wanted or required number of segments, without having extracted segments have a portion of overlapping time. For example, if a physician needs six 30 second segments for analysis and the recorded waveforms are only four minutes long then the physician can choose 6 segments with equal overlapping and non-overlapping section to achieve the required number of segments, and displaying the extracted segments for review can be done by a medical professional with a user interface such as printed paper. Other than, an ECG, a screen, a generic processor and an amplifier, nothing in the claim precludes the step from practically being performed in the mind or manually with pen and paper. 
This judicial exception is not integrated into a practical application. In, particular, the claims only recite additional elements- a measurement section; a processor, a screen for displaying extracted electrocardiogram waveform segments, and an amplifier. The screen is recited at a high level of generality (i.e., as a generic computer screen or personal touchscreen display). The measurement section is vague and nondescript and reads as any generic component that can receive and measure bio signals. Further, the claimed components of a measuring section and an amplifier appear to describe any generic and well-known ECG that is commonly used in the field. The components and their limitations are cited such that they amount to no more than mere instructions to apply the exception using a generic computer component and the processor preforming tasks that can be done in the mind or with pen and paper by a medical professional with an ECG. Further the amplifier only amplifying the signal which is a simple mathematical transformation that can be performed on pen and paper by one of ordinary skill in the art and determining that waveform is shorter than a predetermined length and changing the readout position such that analysis segments overlap an equal length can be done reviewing the length of the stored waveform, performing a simple mathematical calculation to determine the necessary overlap to achieve the desired number of segments comprising the required minimum length and then printing out or displaying the segments. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 6-7 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements, removing  noise, detecting irregular heartbeats waveforms, amplifying a signal using an amplifier, generating a display on a display of a computing system to display signal data segments, and determining if an electrocardiogram waveform is longer than a minimum threshold can be performed by looking at the a electrocardiogram waveform or with a generic computer component, and extracting overlapping segments of a recorded electrocardiogram waveform. These additions amount to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,058,343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badilini (U.S. PG Pub 20070265538 A1) in view of Snyder et al (U.S. Patent 7,463,922 B1).
Regarding claim 5 and 10, Baldini teaches, An electrocardiogram analyzing apparatus that is connected to electrodes configured to be attached to a patient (Fig 10), the electrocardiogram analyzing apparatus comprising: a measurement section connected to the electrodes, the measurement section measuring an electrocardiogram voltage of the patient ([0002] teaches the device is for collecting and extracting optimum electrocardiography data from ECG recording devices such as Holter monitors; [0005]; [0034] teaches the ECG are recorded from Holter monitors that record data from the ECG leads; [0043]-[0044] teaches that the device comprises software for ECG measurements; [0048] teaches that the device is capable of measuring parameters of the ECG signal; Fig 3 teaches the first step involves recording the ECG signals); an amplifier that forms an electrocardiogram waveform by amplifying a the electrocardiogram voltage of the electrodes ([0055] teaches a preamplifier amplifies AC components included in an ECG which is generated by the 12 lead ECG, wherein the lead comprises electrodes; [0056] teaches a main amplifier amplifies the output ECG signal; Fig 10 elements 12 and 13 illustrates a preamplifier  and main amplifier for amplifying the ECG signal of the leads); a storage that stores the electrocardiogram waveform; a processor that extracts a plurality of subsets of the electrocardiogram waveforms as a plurality of analysis candidate segments from the 2electrocardiogram waveform in the storage and analyzes the extracted plurality of analysis candidate segments ([abs] teaches extracting optimum ECG data; [0015]-[0017] teaches extracting EGS data points/sections; [0039] teaches extracting ECG data; [0041] teaches extracting ECG data point section with a certain length; [0043]; [0058] teaches describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data and that the system including the CPU and RAM or ROM run a program to analyze the signals and finds optimum data point free from signal noise); and a display/print control section that displays the extracted plurality of analysis candidate segments on one screen ([0058] describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data; Fig. 6A-6B illustrates a display electrocardiogram waveforms obtained from an electrocardiogram; Fig. 7 depicts a display showing optimum waveform data extracted by a CPU), wherein the processor extracts the plurality of analysis candidate ([ [0041]; [0043]; [0058] teaches that the system including the CPU and RAM or ROM run a program to analyze the signals and finds optimum data point free from signal noise) however, Baldini fails to teach wherein the extracted plurality of analysis candidate include both an overlap area and a nonoverlap area between each other by changing a readout position of the electrocardiogram waveform from the storage when a length of the electrocardiogram waveform stored in the storage is shorter than a predetermined length, and wherein the changing a readout position of the electrocardiogram waveform includes changing a readout position of the electrocardiogram waveform so that parts of the plurality of analysis candidate segments overlap by an equal length.
 Snyder teaches a device in a similar field of invention, wherein an AED obtains and analyzes multiple sections for ECG data, from an ECG and analyzes the multiple ECG sections with overlapping portions to make quick diagnosis decisions about the condition of a patient’s heart and treatment thereafter (Col 3 line 49- Col 4 line 3). Wherein the multiple sections that are analyzed have both an overlap area and a nonoverlap area between each other by changing a readout position of the electrocardiogram waveform from the storage when a length of the electrocardiogram waveform stored in the storage is shorter than a predetermined length, and wherein the changing a readout position of the electrocardiogram waveform includes changing a readout position of the electrocardiogram waveform so that parts of the plurality of analysis candidate segments overlap by an equal length (Col 2 lines 43-64 teach that the overlapping of sections allows for an increased number of sections having longer lengths, to be analyzed over a shorter time length providing more accuracy; Col 4 line 47 – Col 5 line 10 teaches that the analysis candidates can comprise a 50% overlap configuration such that the start the start of a section corresponds to a midpoint of the previous section and the end point of the section corresponds to the midpoint of a subsequent section. It further teaches that the overlap can be greater or less than 50% therefore having an overlapping and nonoverlapping portion. It also teaches that this over lapping method can be used to achieve a desired number of sections such as 10 sections, each being 2 second, in 11 seconds rather than 20 seconds; Col 5 line 30-51 teaches that the overlap can be adjusted to change the length of time of the overall length required for analysis; Col 6 lines 27-34; Col 7 lines 36-47 teaches changing the overlap, i.e. the changing a readout position, of the ECG sections)  .
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Baldini, to have the plurality of analysis candidate segments extracted by the processor include both an overlap area and a nonoverlap area between each other by changing a readout position of the electrocardiogram waveform from the storage when a length of the electrocardiogram waveform stored in the storage is shorter than a predetermined length, and wherein the changing a readout position of the electrocardiogram waveform includes changing a readout position of the electrocardiogram waveform so that parts of the plurality of analysis candidate segments overlap by an equal length, as taught by Snyder, in order to allow a user or analysis system to receive and review a sufficient number of candidate waveforms each having a sufficient length regardless of if the given/stored ECG waveform provided is not long enough to provide the number of independent candidates having a sufficient length. Therefore, providing that the necessary number of candidates are available  each contain sufficient ECG information to support an accurate analysis. This helps improve the ability to accurately analyze, diagnose, and treat patients as well as reduce the time needed to make these decisions (Snyder Col 2 line 43-Col 3 line 36).
Regarding claim 6, the modified invention of Baldini teaches claim 5, wherein the processor removes a noise segment from the electrocardiogram waveform ([0036] teaches using a high frequency filter such as a high bandpass filter to remove noise; [0042] teaches the ability of the system to discard readings that contain noise and select data before or after the discarded reading to ensure there is no noise in the interval; [0049] lines 14-17 describes that a user can select an optimum window for the extracted data to ensure no noise is present in the selected window).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Badilini (U.S. PG Pub 20070265538 A1) in view of Snyder et al (U.S. Patent 7,463,922 B1) as applied to claim 5, in further view of Moroki et al (U.S.PG Pub 20060047211 A1).
Regarding claim 7, the modified system of Badilini teaches the system in claim 5, wherein the processor detects an irregular heartbeat waveform and extracts the plurality of analysis candidate segments in such a manner that the irregular heartbeat waveform is included in the segments.  
Moroki teaches a system in the same field of endeavor, using a portable electrocardiograph capable of analyzing electrocardiographic waveform data capable of displaying selected data ([Abs.]; Fig. 10 illustrates a flowchart of an electrocardiographic waveform measurement and analysis process), wherein in the selected data being displayed include an irregular heartbeat waveform ([0080] describes an embodiment where the data displayed on the display portion are of analysis results for conditions such as bradycardia, RR irregularity and PVC where the waveforms are irregular).
It would have been obvious to one of ordinary skill in the art to modify the system of Badilini to have an electrocardiogram waveform display system wherein the processor detects an irregular heartbeat and the waveform segments extracted by the processor and displayed include an irregular heartbeat on one screen, as taught by Moroki, in order to easily view, compare and analyze electrocardiogram waveform data where a cardiac event is detected
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792